Case 9:17-cv-81070-BB Document 226 Entered on FLSD Docket 12/13/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                          Case No. 9:17-cv-81070 (BLOOM/Reinhart)


  HARRY SARGEANT, III,

         Plaintiff,

         v.

  MAROIL TRADING, INC., SEA PIONEER
  SHIPPING CORPORATION, WILMER
  RUPERTI PEDROMO, DANIEL
  SARGEANT, DANIEL HALL, and
  ANDREW PRESTON,

         Defendants,

         and

  LATIN AMERICAN INVESTMENTS, LTD.,

        Intervenor.
  ______________________________________/

                                     NOTICE OF APPEAL
         Please take notice that Defendant Daniel Hall hereby appeals to the United States Court

  of Appeals for the Eleventh Circuit from the Order Adopting Magistrate Judge’s Report and

  Recommendations, ECF No. 225, which was entered in this action on November 16, 2018, and

  which adopted the Report and Recommendations on Defendants’ Motions for Determination of

  Entitlement to Costs Pursuant to Rule 41(d), ECF No. 216.
Case 9:17-cv-81070-BB Document 226 Entered on FLSD Docket 12/13/2018 Page 2 of 2




  DATED: December 13, 2018                     Respectfully submitted,

  Derek T. Ho (pro hac vice)                   Samuel A. Danon
  Andrew E. Goldsmith (pro hac vice)           Samuel A. Danon (FBN 892671)
  KELLOGG, HANSEN, TODD                        Armando Cordoves, Jr. (FBN 112425)
    FIGEL & FREDERICK, P.L.L.C.                HUNTON ANDREWS KURTH LLP
  1615 M Street, N.W., Suite 400               1111 Brickell Avenue, Suite 2500
  Washington, D.C. 20036                       Miami, Florida 33131
  Tel.: (202) 326-7900                         Tel.: (305) 810-2500
  Email: dho@kellogghansen.com                 Email: sdanon@HuntonAK.com
  Email: agoldsmith@kellogghansen.com          Email: acordoves@HuntonAK.com


                             Counsel for Defendant Daniel Hall




                                           2
